                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                    Case No. 5:18-cv-466

                                              )
Andrew Presson, et al.                        )
Plaintiff(s),                                 )
                                              )
vs                                            )
                                              )
Recovery Connections Community, et al.        )
Defendant(s).                                )

  DISCLOSURE OF CORPORATE AFFILIATIONS AND OTHER ENTITIES WITH A
              DIRECT FINANCIAL INTEREST IN LITIGATION

Pursuant to Fed.R.Civ.P. 7.1 and Local Civil Rule 7.3, or Fed.R.Crim.P. 12.4 and Local Criminal
Rule 12.3,

3M & N, Inc.
_______________________        Defendant
                        who is ______________________,
(name of party)                 (plaintiff/defendant/other:_______________)

makes the following disclosure:

1. Is party a publicly held corporation or other publicly held entity?

        YES                           NO

2. Does party have any parent corporations?

        YES                           NO


If yes, identify all parent corporation, including grandparent and great-grandparent corporations:
N/A
3. Is 10% or more of the stock of a party owned by a publicly held corporation or other
publicly held entity?

        YES                           NO



If yes, identify all such owners:
N/A
4. Is there any other publicly held corporation or other publicly held entity that has a direct
financial interest in the outcome of the litigation (Local Civil Rule 7.3 or Local Criminal Rule 12.3)?

        YES                             NO

If yes, identify entity and nature of interest:
N/A
5. Is party a trade association?

        YES                             NO

If yes, identify all members of the association, their parent corporations, and any publicly held
companies that own 10% or more of a member’s stock:
N/A

6. If case arises out of a bankruptcy proceeding, identify any trustee and the members of any
creditors’s committee:
N/A

                                                             John E. Branch III
                                                  Signature: _____________________________

                                                  Date:   October 23, 2018
                                                          _____________________________


                                                                                   Finalize Form    Reset Form
                                 CERTIFICATE OF SERVICE

       I hereby certify that the foregoing Financial Disclosure was filed this the 23rd day of
October, 2018 with the Clerk of Court using the CM/ECF system. Parties may access this filing
through the Court’s Electronic Filing System. Notice of this filing will be sent to the following
counsel of record by operation of the Court’s Electronic Filing System:

               Narendra K. Gosh                             Clermont F. Ripley
               Paul E. Smith                                Carol L. Brooke
               Patterson Harkavy LLP                        North Carolina Justice Center
               100 Europa Drive, Suite 420                  224 South Dawson Street
               Chapel Hill, NC 27517                        Raleigh, NC 27601
               nghosh@pathlaw.com                           clermont@ncjustice.org
               psmith@pathlaw.com                           carol@ncjustice.org

               Melissa L. Stewart                           Gregory W. Brown
               Jalise Burt                                  Brown Law LLP
               Outten & Golden LLP                          555 Fayetteville Street, Suite 420
               685 Third Avenue, 25th Floor                 Raleigh, NC 27601
               New York, NY 10017                           gregory@brownlawllp.com
               mstewart@outtengolden.com
               jburt@outtengolden.com

                                                     SHANAHAN McDOUGAL, PLLC

                                              By:      /s/ John E. Branch III
                                                     Brandon S. Neuman, NCSB # 33590
                                                     John E. Branch III, NCSB # 32598
                                                     128 E. Hargett Street, Third Floor
                                                     Raleigh, North Carolina 27601
                                                     Telephone: (919) 856-9494
                                                     Facsimile: (919) 856-9499
                                                     bneuman@shanahanmcdougal.com
                                                     jbranch@shanahanmcdougal.com

                                                     Attorneys for Defendant 3M &N, Inc.
                                                     d/b/a Zaxby’s
